DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 25, 2020 has been entered.
Claims 2, 9 and 16 have been canceled without prejudice. Claims 1, 3-8, 10-15 and 17-20 are pending and an action on the merits is as follows.	
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto (US 2017/0251178 A1) in view of Mizuno et al. (US 2004/0222048 A1), further in view of Lee et al. (US 2010/0130118 A1).
Claims 1, 8 and 15: Kawamoto discloses a method of detecting maintenance requirements of an elevator system for conveying a car through a passage and a controller for an elevator system including a processor and a memory comprising computer-executable instructions executed by the processor to cause the processor to perform operations, where a car is moved through the passage/elevator hoistway, and pressure data is detected for a location where an elevator stops along a passage/elevator hoistway using a pressure sensor (barometric pressure sensor 105) (page 2 ¶ [0030]).  The pressure data from the pressure sensor is compared to benchmark pressure data (values stored as a table) for the location, where a pressure data variance (amount of change in barometric pressure) at a first location is determined in response to comparing the pressure data to benchmark pressure data, and an identity of a car stop location door system/elevator landing (number of floor which the elevator currently stopped) located at the first location is identified when the 
However Mizuno et al. teaches a method and a controller for an elevator system, where multiple pressure sensors (indoor absolute pressure gauge 11a, outdoor absolute pressure gauge11b) are shown in FIG. 3 to be mounted in a car (6) and on an external surface of the car.  The pressure sensor (11b) mounted on an external surface of the car then detects pressure data for a location in a passageway (page 2 ¶ [0034]).
Given the teachings of Mizuno et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and controller disclosed in Kawamoto with providing an additional pressure sensor to be mounted on an external surface of the car such that the location of detected pressure data is in the passageway.  Doing so would allow “changes [in] atmospheric pressure in a car according to an ascending and descending process” as taught in Mizuno et al. (page 1 ¶ [0014]) in order to “reduce noise in the car and alleviate discomfort to passengers” (page 1 ¶ [0013]). These references fail to disclose the pressure data variance to determine whether there is a gap in a door system of the passageway/elevator hoistway, a fan is over pressurizing the passageway/elevator hoistway, or a fan is under pressurizing the passageway/elevator hoistway. 

Given the teachings of Lee et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and controller disclosed in Kawamoto as modified by Mizuno et al. with providing the pressure data variance to determine whether there is a gap in a door system of the passageway/elevator hoistway.  Doing so would make it “possible to lessen the pressure acting on the [door system].  Furthermore, it is also possible to minimize an incomplete closing phenomenon between an elevator hole and an interior section and a stack effect problem such as a strong wind generated when opening an elevator door, which are inevitably generated at upper floors of high-rise office buildings”, as taught in Lee et al. (page 2 ¶ [0023]).
Claims 3, 10 and 17: Kawamoto modified by Mizuno et al. and Lee et al. discloses a method and controller as stated above, where the pressure sensor is disclosed in Kawamoto to output data a plurality of times at predetermined intervals, and a control unit determines the car/elevator car has stopped when the outputted data is equal to or smaller than a threshold value (S302) (page 3 ¶ [0041]).  Therefore the moving occurs simultaneously to the detecting.
Claims 4, 11 and 18: Kawamoto modified by Mizuno et al. and Lee et al. discloses a method and controller as stated above, where a video image is disclosed in Kawamoto to be outputted in response to identifying the car stop location door system (page 3 ¶ [0042]).  It should be noted that according to its broadest reasonable 
Claims 5, 12 and 19: Kawamoto modified by Mizuno et al. and Lee et al. discloses a method and controller as stated above, where a plurality of locations are disclosed in Kawamoto to be identified as having equivalent pressure variances, as can be seen in FIG. 3.
Claims 6, 13 and 20: Kawamoto modified by Mizuno et al. and Lee et al. discloses a method and controller as stated above, but fails to disclose air pressure in the passageway/hoistway to be adjusted in response to the pressure data variance.
However Lee et al. teaches a method and a controller for an elevator system, where air pressure in a passageway/hoistway (shaft) is adjusted in response to a signal (page 4 ¶ [0060]) corresponding to a pressure data variance (pages 2-3 ¶ [0036]).
Given the teachings of Lee et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and controller disclosed in Kawamoto with adjusting air pressure in the passageway/hoistway in response to the pressure data variance.  Doing so would “minimize an incomplete closing phenomenon between an elevator hole and an interior zone and a stack effect problem such as strong wind generated when opening an elevator door, which are inevitably generated at upper floors of high-rise office buildings” as taught in Lee et al. (page 11 ¶ [0011]).
Claims 7 and 14: Kawamoto modified by Mizuno et al. and Lee et al. discloses a method and controller as stated above, where the identity (floor number) is disclosed in Kawamoto to be transmitted as a video image to a user device (page 3 ¶ [0042]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        February 23, 2021